Citation Nr: 0606357	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-11 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the RO in Roanoke, 
Virginia that, in pertinent part, granted service connection 
and a 50 percent rating for PTSD; the veteran appealed for a 
higher rating.  

Additionally, during the course of this appeal, the veteran 
has raised a claim for service connection for tinnitus.  As 
this issue is not currently in appellate status it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

By a statement dated in January 2005, the veteran has 
reported receiving additional VA treatment for PTSD since 
January 2004.  These medical records are not on file and must 
be obtained prior to appellate review.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Moreover, the veteran submitted a pertinent private medical 
record in January 2005, and did not waive RO review of this 
record.  Although this medical record was received by VA more 
than 90 days after this case was certified to the Board in 
October 2004, as this case is being remanded for other 
reasons, the Board finds that the RO should review this 
additional evidence.  See 38 C.F.R. § 20.1304 (2005).

Finally, the veteran has contended that his PTSD has worsened 
since his last VA compensation examination for PTSD in August 
2002; consequently, it is the judgment of the Board that 
another compensation examination for PTSD is warranted.  
38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for PTSD since 
separation from service.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already on file.  In particular, the RO 
should attempt to obtain VA medical 
records dated from January 2004 to the 
present.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
evaluate the current level of severity of 
his service-connected PTSD.  The claims 
file should be provided to and reviewed 
by the examiner, and the examination 
report should reflect that this was done.  
All necessary testing should be 
performed, and the examiner should be 
asked to comment on the degree of the 
veteran's occupational and social 
impairment due to PTSD.

3.  The RO should then re-adjudicate the 
claim for an increased initial rating in 
excess of 50 percent for PTSD, with 
consideration of all additional evidence 
received since the March 2004 
supplemental statement of the case.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


